Per Curiam.
The plaintiffs (appellants), Tony and Faye Childress, appealed from a summary judgment dismissing their complaint for damages resulting from an allegedly defamatory article written by the defendant, Dick Clever, and published in the Seattle Post-Intelligencer, owned and operated by the defendant, Hearst Corporation.
The trial court found that the subject matter of the article related to a matter of public importance and dismissed the plaintiffs’ complaint due to their failure to establish actual malice with convincing clarity as required in Miller v. Argus Publishing Co., 79 Wn.2d 816, 490 P.2d 101 (1971).
The issues raised and arguments made in support of the defendants’ contentions were all, in effect, considered in Taskett v. KING Broadcasting Co., 86 Wn.2d 439, 546 P.2d 81 (1976), which we deem controlling and dispositive of the issues in the instant case. Therefore, for the reasons stated in Taskett, the decision of the trial court is reversed and this cause is remanded for further proceedings consistent with that opinion.